[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
                         ON FACT-FINDER'S REPORT
This case comes before the court on the report of a fact-finder pursuant to Practice Book § 23-56. The fact-finder's report, made after a hearing pursuant to Practice Book § 23-55, contains findings of fact, a memorandum of decision, and a recommended award of damages against the defendant Voloshin in the amount of $4904.80. The basis of liability is Voloshin's alleged guarantee of credit extended by the plaintiff to Voloshin's company, Home Investment Corporation.
Voloshin did not appear at the hearing. His attorney tiled a post hearing memorandum contesting that Voloshin had signed the credit application as an individual guarantor. Indeed, the written name John Voloshin looks quite different where it purports to be the signature of an official of Home Improvement and where it purports to be signed as individual guarantor. The fact-finder made the following findings of fact:
    5. The credit application shows that the defendant signed the same as "Guarantor" under the address of the corporation Home Investment Corporation and in the presence of Richard Vorvis, the Plaintiff's salesman.
    6. Mr. Vorvis testified further that Mr. Voloshin also signed his name as Guarantor on the bottom of the credit application individually and as Duly Authorized Officer, although his signature is different in the two places.
    7. The Defendant in his brief states that Voloshin did not sign on the individual line of the credit application. But clearly on examination of the document, he did so as there was reserved a space for CT Page 1371 a "spouse" to sign which was left blank.
The defendant Voloshin has not filed an objection to the fact-finder's report as he is entitled to do pursuant to Practice Book § 23-57. While there is a distinct difference in the appearance of Voloshin's name is written as officer of his corporation and the way it appears as individual guarantor, the fact-finder found he signed in both places, that plaintiff's witness who testified to that effect was credible, and that it was the intent of the parties that Voloshin be an individual guarantor. Under all those circumstances, the fact-finder's report is accepted and the court hereby orders judgment be entered for the plaintiff and against the defendant Voloshin in the amount of $4904.80. See generally Meadows v. Higgins, 249 Conn. 155 (1999).
Adams, J.